ORDER
PER CURIAM
Anthony Brown appeals the trial court’s judgment upon jury verdicts in favor of his divorce lawyer, Karen Little, after Little filed a suit on account to recover her fees and Brown countersued for malpractice. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).